Citation Nr: 0015454	
Decision Date: 06/12/00    Archive Date: 06/22/00

DOCKET NO.  96-26 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Baltimore, Maryland


THE ISSUES

1.  Entitlement to an increased evaluation for low back 
strain, with degenerative changes in the thoracic and lumbar 
spine, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for status post 
gunshot wound, right forearm, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased evaluation for degenerative 
arthritic changes, left ankle with tender scar, currently 
evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for sinusitis with 
nasal septal deviation, currently evaluated as 10 percent 
disabling.

5.  Entitlement to an increased evaluation for status post 
arthrotomy of the right knee, currently evaluated as 10 
percent disabling.

6.  Entitlement to an increased (compensable) evaluation for 
a right ankle disorder.

7.  Entitlement to an increased (compensable) evaluation for 
hallux valgus deformity of both feet.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from January 1975 to 
February 1995.  He has been represented throughout his appeal 
by the Maryland Veterans Commission, also known as the 
Maryland Department of Veterans' Affairs.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
February 1996, by the Baltimore Regional Office (RO), which 
granted service connection for low back strain with 
degenerative changes in the thoracic and lumbar spine, 
arthritis of the left ankle with tender scar, status post 
gunshot wound of the right forearm, and sinusitis with nasal 
septal deviation, each evaluated as 10 percent disabling, 
effective March 1, 1995.  Service connection was also granted 
for arthritis of the right ankle, hallux valgus deformity of 
both feet, and status post arthrotomy of the right knee, each 
evaluated 0 percent disabling, effective March 1, 1995.  This 
rating action also denied the veteran's claim of service 
connection for hearing loss.  The notice of disagreement with 
this determination was received in April 1996.  The statement 
of the case was issued in May 1996.  The substantive appeal 
was received in June 1996.  

The veteran appeared and offered testimony at a hearing 
before a hearing officer at the RO in August 1996.  At that 
hearing, the veteran withdrew from appellate consideration 
the issue of entitlement to service connection for hearing 
loss.  A transcript of the hearing is of record.  

In September 1997, the veteran appeared and offered testimony 
at a hearing before a Member of the Board in Washington, D.C.  
A transcript that hearing is of record.  

In February 1998, the Board remanded the case to the RO for 
further development.  By a rating action in July 1998, the 
evaluation for the thoracic and low back disorder was 
increased from 10 percent to 20 percent, effective March 1, 
1995; the RO confirmed and continued the evaluations assigned 
to the other disabilities on appeal.  Since the veteran has 
not expressed an intent to limit his claim to a 20 percent 
evaluation, the claim for an increased rating for low back 
strain, with degenerative changes in the thoracic and lumbar 
spine, remains in appellate status.  See AB v. Brown, 6 
Vet.App. 35, 39 (1993).  Following the receipt of additional 
medical records, supplemental statements of the case were 
issued in February and May 1999.  The appeal was again 
received at the Board in September 1999.  

In November 1999, the Board sent the veteran a letter 
informing him that the Board Member who conducted his hearing 
in September 1997 was no longer employed by the Board, and 
asking him whether he wished to attend another hearing before 
a Board Member who would render a determination in his case.  
The veteran did not respond to the Board's letter, and, under 
the terms of the letter, the Board assumes that the veteran 
did not desire to attend an additional hearing.  

For reasons that will be set forth below, the issues of 
entitlement to increased ratings for degenerative arthritic 
changes in the left ankle, with tender scar, and sinusitis 
with nasal septal deviation will be addressed in the remand 
section of this decision.  


FINDINGS OF FACT

1.  The veteran's service-connected back disorder is 
currently manifested by subjective complaints of intermittent 
low back pain, aggravated by bad weather and strenuous 
activities; and objective findings of slight limitation of 
motion and X-ray findings of arthritis and anterior wedging 
of the T-12 vertebral body ("demonstrable deformity") 
compatible with an old compression fracture.  

2.  There is no muscle spasm on extreme forward bending or 
loss of lateral spine motion in a standing position.  

3.  Residuals of a gunshot wound to the right (major) forearm 
are currently manifested by two well-healed, nontender scars, 
without objective clinical findings of muscle weakness, 
without compensable limitation of right forearm motion, and 
without evidence of muscle atrophy or any neurologic or bony 
involvement, and are indicative of no more than moderate 
impairment.  

4.  The veteran's right knee disorder, status post 
arthrotomy, is currently manifested by subjective complaints 
of pain; objective findings include a well-healed surgical 
scar, mild to moderate tenderness along the medial aspect, 
moderate crepitus on extension, and the need for wearing of a 
knee brace, productive of a moderate disability.  Severe 
disablement is not shown.  

5.  The veteran's service-connected right ankle disorder is 
currently manifested by subjective complaints of intermittent 
popping which sometimes limits his activities.  On recent 
clinical examination of record, there was no limitation of 
motion, edema or instability; and there is no X-ray evidence 
of arthritis of the right ankle.  

6.  The veteran's hallux valgus disabilities are currently 
manifested by subjective complaints of intermittent pain in 
both feet, worse on prolonged standing and walking, and by 
difficulty with wearing shoes.  

7.  Current objective findings as to the veteran's hallux 
valgus on the right include a well-marked hallux valgus 
deformity, mild residual bunion formation on the first 
metatarsophalangeal joint, and mild degenerative changes, but 
no tenderness or dusky discoloration.  The left foot shows 
mild residual bunion formation of the first 
metatarsophalangeal joint, with no sign of hallux valgus 
deformity, tenderness, or dusky discoloration.  The medical 
findings present an approximate balance of positive and 
negative evidence as to whether an increased rating is 
warranted for each foot.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
chronic low back strain, with degenerative changes in the 
thoracic and lumbar spine, to include mild compression 
fracture of the T11-T12, have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.71a, 
Diagnostic Codes 5285, 5295 (1999).  

2.  The criteria for an evaluation in excess of 10 percent 
for status post gunshot wound, right forearm, have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.71a, Diagnostic Codes 5213, 7804 (1999).  

3.  Resolving reasonable doubt in favor of the veteran, an 
increased evaluation of 20 percent is warranted for the 
veteran's service-connected status post arthrotomy of the 
right knee.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59 and 
4.71a, Diagnostic Codes 5257, 5259 (1999).  

4.  The criteria for a compensable evaluation for a right 
ankle disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 
5271 (1999).  

5.  Resolving reasonable doubt in favor of the veteran, the 
criteria for a separate 10 percent evaluation, but no higher, 
for hallux valgus of the right foot with degenerative 
arthritis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.41, 4.45, 4.59, 4.63, 4.71, 4.71a, Diagnostic Codes 5003-
5010, 5280 (1999). 

6.  Resolving reasonable doubt in favor of the veteran, the 
criteria for a separate 10 percent rating, but no higher, for 
a left hallux valgus have been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, 
DC 5280 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The record indicates that the veteran entered active duty in 
January 1975.  The service medical records disclose that he 
was seen in April 1976 for a sprained right wrist, which was 
treated with an Ace wrap.  A clinical report dated in 
September 1976 indicates that the veteran had sustained a 
shotgun wound to the right upper extremity in July 1975, at 
which time he had debridement of the his wounds; he underwent 
a ligation of the ulnar nerve artery, which had been severed 
by the shot.  This report also indicated that, in August 
1976, the veteran underwent a right wrist arthrotomy and 
removal of 5 pieces of shot from the radiocarpal joint.  He 
was seen in May 1978 for complaints of headaches for the past 
four days; he indicated that they increased with bending 
over, with pain on pressure to the frontal sinuses.  The 
assessment was sinus headaches.  The veteran was next seen in 
August 1979, for complaints of headaches and sinus 
tenderness; the assessment was acute sinusitis.  

The service medical records further show that the veteran was 
seen on several occasions for complaints of right knee pain; 
in October 1979, he was diagnosed with chondromalacia of the 
patella, and floppy medial meniscus.  In October 1980, he 
fell from a tree and noted pain at the end of his spine; he 
stated that the pain was just right of the sacrum.  The 
impression was contusion.  In June 1981, the veteran was seen 
for complaints of popping in the right knee.  X-ray study of 
the right knee revealed chondromalacia; physical therapy and 
Naprosyn were prescribed.  A clinical report dated in 
November 1989 indicates that the veteran was seen in October 
1989 with painful bunions, and bursitis on the right first 
metaphalangeal joint; he was screened for gout.  The 
assessment was hallux valgus, bilateral.  In March 1990, he 
underwent bunion surgery on the right foot; he was diagnosed 
with hallux valgus, right foot, and prescribed crutches.  

The veteran was seen in February 1993 for complaints of pain 
and spasms in the right lower paraspinal/lumbar region; it 
was noted that he had a history of intermittent low back pain 
for the past 15 years.  No history of trauma was reported, 
and X-ray studies of the back were reported to be normal.  
The assessment was "rule out" mechanical low back pain, 
resolved.  On the occasion of his retirement examination in 
September 1994, the veteran reported recurrent back pain and 
spasms, recurrent headaches secondary to sinusitis, right 
elbow pain diagnosed as tendonitis, not relieved with 
conventional treatment.  Clinical evaluation revealed a 
healed scar on the medial to patellar region of the right 
knee, and right elbow pain.  

The veteran was afforded a VA compensation examination in May 
1995, at which time it was noted that he began having back 
problems during military service; he indicated that he was 
treated with medications and exercises.  The veteran stated 
that his back problem was the biggest thing at the present 
time, as it was sometimes so bad that he was unable to get 
out of bed.  He reported being shot in the right forearm, and 
having a lot of pellets removed from his arm; it was noted 
that the ulnar artery had to be ligated.  The veteran 
indicated that he had begun having problems with his wrist in 
the past month; he stated that the right wrist locked-up on 
him and he occasionally had pain, mainly close to the elbow.  
It was noted that the veteran had undergone arthrotomy of the 
right knee, when a floating cartilage was removed from the 
inner side.  It was also noted that he had had peroneal 
tendons repaired in the left ankle region, injured while 
playing softball; he had sprained his ankles many times 
during service.  Bunions were also removed from both feet; as 
a result, he now had to wear longitudinal arch supports.  The 
veteran indicated that he was taking Naprosyn for his back.  

On clinical evaluation, it was observed that the veteran 
walked unassisted, and was not wearing any lumbar support, 
though he had told the doctor that he had one at home.  He 
walked with a normal gait, although his feet showed extreme 
eversion so that it appeared the longitudinal arches were 
flat.  He had longitudinal arch supports, and his feet were 
correctable with the wearing of those supports.  It was noted 
that he had scars over the first MP joints of both feet, 
nontender.  The range of motion of his left foot was from 60 
degrees plantar flexion to 0 degrees; 90 degrees of 
dorsiflexion; eversion was not restricted.  There was a 10-cm 
long scar over the medial joint aspect of the right knee; the 
scar was nontender.  The right knee had normal stability, 
although he said he was told in the Army that there was a 
positive draw test; ligaments were intact.  There was a range 
of motion of both knees of full extension and to 140 degrees 
flexion.  He was able to squat without difficulty, but he 
complained of pain in the posterior aspect of his left heel 
in the area of the peroneal tendon which had been repaired.  
Circumference of the calves differed by 2 cm; the right 
measured 39 cm in circumference, and the left measured 37 cm.  
The knees also showed a difference in circumference of 1 cm; 
the right knee was larger than the left.  There was no 
swelling of the right knee or the ankles.  

Examination of the back showed no abnormalities.  He had 
normal alignment of the posterior process of his spine.  The 
lumbar spine showed a normal lordosis, which reversed with 
full flexion.  He could do full flexion to 90 degrees without 
difficulty, and he straightened up without any complaints of 
pain.  Lateral bending was to 30 degrees, bilaterally; 
rotation of the spine was normal.  He complained of 
tenderness over the left sacroiliac joint, which is the area 
where it would usually bother him, but there was no swelling 
of that area.  Examination of the right forearm showed a 29 
cm long scar that was tender at the distal end of the ulna.  
The ulnar styloid was sensitive to slight touch, though he 
complained of numbness in the distribution of the ulnar 
nerve.  He had good grip strength, and he was able to abduct 
and adduct his fingers without difficulty.  Elbow movements 
were normal.  He had good strength on dorsiflexion and ulnar 
flexion as well.  The pertinent diagnoses were a history of 
chronic low back strain; everted feet causing hallux valgus 
deformities, corrected with surgery; and status post gunshot 
wound, right forearm, after removal of several pellets.  

The veteran was also afforded a neurological evaluation in 
May 1995, at which time he indicated that he began having 
headaches in the early 1980's; at first they were thought to 
be sinus headaches, but later it was felt that they were 
migraine headaches.  He indicated that the headaches would 
begin with pain in either eye and would spread to the 
forehead; he would also have some scotoma of bright sparkly 
lights.  There was no nausea or vomiting.  Sense of smell was 
intact, and visual fields were full.  There was no ptosis or 
nystagmus.  Extremities revealed no weakness, atrophy, or 
fasciculation; deep tendon reflexes were 1+ and equal.  The 
toes would go down bilaterally to plantar stimulation.  
Sensation was normal throughout.  There were no cerebellar 
sings, and Romberg was negative  Straight leg raising was 
negative to 90 degrees in the sitting position.  The 
pertinent diagnoses were migraine headaches and chronic low 
back pain.  

On examination of the nose and sinuses, there was obvious 
nasal deformity with nasal septal deviation to the right.  
The nasal vestibule on the right was partially occluded; the 
nasal vestibule on the left was normal.  The right nasal 
cavity was almost completely occluded by nasal septal 
deviation to the right.  The left nasal cavity showed normal 
mucosa.  The septum wasdeviated to the right; the floor of 
the nose was normal.  The anterior meatus not visualized.  
The inferior turbinates on the right were not visualized; on 
the left, they were normal.  The middle meatus was not 
visualized; the middle turbinate on the right was not 
visualized.  The middle turbinate on the left outer meatus 
was swollen.  The sphenoidal recess, olfactory area, and 
superior turbinates were not visualized by nasal sinuses.  
There was no facial tenderness on percussion or palpation.  
The oropharynx was clear.  The ears were clear.  The 
diagnoses were chronic sinusitis, and chronic nasal 
obstruction secondary to nasal septal deviation.  

Of record are the reports of radiographic studies conducted 
in February 1996, which revealed degenerative changes, 
including small anterior tracks and spurs, at multiple levels 
and joint space at the T12-L1 and L4-L5 levels; there was 
also mild anterior wedging of the T11 and T12 vertebral 
bodies, indicating mild compression fractures.  X-ray study 
of the right knee was unremarkable, with no significant bony 
abnormality.  

At his personal hearing in August 1996, the veteran testified 
that he had had back pain since service; he indicated that he 
wore a back brace at home and at work.  The veteran reported 
that he was unable to bend; he noted that he had had to 
switch departments at his job because of his inability to 
climb ladders.  He indicated that he had two teenage sons who 
performed most of the chores around the house.  The veteran 
also reported that movements such as lifting his leg would 
cause excruciating pain.  He indicated that he was currently 
taking medication and doing some stretching exercises for his 
back; however, he stated that the back pain was getting 
worse, and that he had just learned to live with a certain 
level of pain.  He also indicated that his job required him 
to spend a number of hours on his feet, which caused pain in 
his feet and ankles; he stated that he was prescribed inserts 
that had helped his feet, but that they aggravated the scars 
on his feet.  The veteran reported problems with pain and 
stiffness in his right knee; he indicated that he was 
required to wear a brace, which eased his pain but restricted 
his movements.  

The veteran also testified that he had "no artery" in his 
right arm.  He indicated that he was issued a strap which had 
little effect.  He related that, although he was able to grip 
objects, he had difficulty with lifting.  The veteran 
reported suffering from headaches approximately every 15 
minutes, each lasting 10 to 15 seconds; he stated that he was 
told that they were sinus headaches.  The veteran noted that 
sometimes those headaches got so bad that they would prevent 
him from sleeping.  

The veteran was afforded a VA neurological examination in 
August 1996, at which time he indicated that he had had 
recurrence of back pain as much as 10 times a month; he 
stated that X-rays had revealed arthritis in the lumbar 
spine.  He also stated that he was unable to get up in the 
morning, and that he lost a couple of days a year due to back 
pain.  Bending and climbing ladders had been difficult for 
him; he also reported occasional left leg pain.  The veteran 
also reported that he had had headaches for about 10 years; 
at first they were called sinus headaches, but were called 
cluster headaches at other times.  He stated that he got one 
headache every two weeks, on average, lasting all day, and 
sometimes waking him at night; the headaches almost always 
occurred on the right side.  He had been tried on several 
medications that did not work; he was currently taking Ultram 
as needed.  It was noted that the veteran had a gunshot wound 
to the right arm, which resulted in numbness of the fourth 
and fifth fingers of the right hand.  Following an 
examination, the pertinent diagnoses were chronic headache, 
lumbar disc disease, and ulnar nerve sensory neuropathy.  

The veteran underwent VA orthopedic examination in September 
1996, at which time he complained of back pain, intensified 
by bad weather and eased by rest and by Daypro.  The veteran 
reported constant pain and swelling in the right knee, 
primarily on bending.  He also reported constant pain in both 
ankles and feet.  He indicated that he continued to have 
intermittent pain in the right elbow, primarily on lifting, 
eased by Daypro; he noted that he avoided some strenuous 
activities.  Examination of both elbows showed no swelling, 
fluid, heat, erythema, or crepitus.  There was moderate 
tenderness of the ulnar area, bilaterally, right greater than 
left; and there was a 15-inch well-healed surgical incision 
along the right forearm, ulnar aspect, which was moderately 
tender, primarily distally.  Range of motion of both elbows 
showed flexion to 140 degrees, extension to 0 degrees, 
pronation of 90 degrees, and supination of 85 degrees.  There 
was normal strength in both forearms, normal grip and grasp, 
and normal fine and gross manipulation.  

Clinical evaluation of the lumbosacral spine showed moderate 
diffuse tenderness but no paraspinal spasm.  Straight leg 
raising was negative, bilaterally  Range of motion showed 
forward flexion of 65 degrees, backward extension of 30 
degrees, right and left lateral flexion of 40 degrees, and 
right and left rotation of 35 degrees.  There was no 
objective evidence of pain on motion.  Examination of the 
right knee revealed a 4-inch well-healed surgical incision 
along the medial aspect.  There was mild swelling and 
tenderness of the medial aspect of the right knee.  There was 
no heat or erythema.  There was moderate crepitus of the 
right knee on extension.  There was no subluxation, 
contracture, laxity, or instability.  Range of the motion in 
the right knee was from 0 degrees in extension to 135 degrees 
of flexion.  Examination of the right ankle revealed no 
swelling, heat, erythema, or crepitus.  Range of motion in 
the right ankle showed a dorsiflexion of 10 degrees, and 
plantar flexion of 40 degrees.  

Both feet showed mild bilateral pes planus.  There was a 1.5-
inch well-healed surgical incision along the dorsal aspect of 
each metatarsal phalangeal joint.  There was mild residual 
bunion formation at both first metatarsal phalangeal joints.  
There was no swelling, heat, or erythema; temperature and 
vasculature were normal.  All digits had normal ranges of 
motion.  Both feet were held in moderately everted position.  
Circumference of the right calf was one inch greater than the 
left calf.  Circumference of the right knee was 0.5 inch 
greater than the left; circumference of the right thigh was 
0.5 inch greater than the left.  The veteran arose and stood 
normally.  His gait was normal; heel and toe gaits were 
normal.  He hopped normally on either foot, and squatted 
normally.  He had normal grip and grasp, and normal fine and 
gross manipulation.  The pertinent diagnoses were: 
degenerative joint disease, lumbosacral spine; status post 
surgery, right knee; and status post gunshot wound, right 
forearm.  

The examiner reported that the external nose was deviated, 
with dorsum deviated to the right.  The nasal vestibule was 
normal.  Examination of the right and left nasal cavities 
revealed complete obstruction on the right side, with nasal 
septal deviation to the right.  The floor of the nose was 
normal.  The inferior meatus was not visualized on the right, 
and was normal on the left.  Inferior turbinates were normal 
on the left, poorly visualized on the right.  The middle 
meatus was not visualized on the right.  The osteal meatal 
complex open on the left, with no evidence of purulence.  The 
examiner noted no meatus, but mildly congested; not visible 
on the right.  The sphenoethmoidal recess, olfactory areas, 
and superior turbinates were not visualized.  Paranasal 
sinuses were nontender.  The pertinent diagnoses were chronic 
sinusitis, nasal septal deviation, and external nasal 
deformity.  

The veteran appeared at a hearing before a member of the 
Board in September 1997, at which time he offered contentions 
regarding his disabilities,similar to those reported above.  
In addition, he reported that he experienced spasms in his 
back which traveled down the lower part of his back and 
caused problems with lifting his leg.  He stated he had been 
issued a cane.  He related that lifting his leg caused a pain 
to travel down into his buttocks, and caused him to limp.  
The veteran reported that he had problems with locking, 
swelling, and popping in the right knee; he stated that he 
was told that he had arthritis in the right knee.  He also 
reported experiencing constant headaches.  

The veteran again underwent a VA examination in April 1998, 
at which time he reported a 10-year history of intermittent 
pain in both feet, worse on prolonged standing and walking, 
eased by rest.  He also reported intermittent low back pain, 
located across the lower back, without radiation to the lower 
extremities; he noted that the pain was intensified by bad 
weather, and eased by rest.  The veteran indicated that he 
took no medications, but was forced to avoid strenuous 
activities.  Examination of the lumbosacral spine showed no 
tenderness or paraspinal spasm.  Straight leg raising was 
negative, bilaterally.  Range of motion showed a forward 
flexion of 75 degrees, backward extension of 30 degrees, 
right and left lateral flexion of 40 degrees, and right and 
left rotation to 35 degrees.  There was no objective evidence 
of pain on motion.  

Examination of both ankles showed no swelling, fluid, heat, 
erythema, tenderness, crepitus, or laxity.  Range of motion 
showed dorsiflexion of 20 degrees and plantar flexion of 40 
degrees, bilaterally; inversion and eversion were normal.  
Examination of both feet revealed a 1-inch well-healed 
surgical incision along the dorsal aspect of the first 
metatarsophalangeal joint.  There was mild residual bunion 
formation of both first metatarsophalangeal joints.  There 
was mild bilateral pes planus.  There was no heat, erythema, 
or tenderness; temperature, color, and vasculature were 
normal.  All digits had normal ranges of motion, and there 
was no significant callus formation.  Examination of both 
hands showed no swelling, heat, erythema, or tenderness; 
temperature, color, and vasculature were normal.  All digits 
had normal ranges of motion.  The thumb tips could touch all 
fingertips and the transverse palmar folds.  The veteran had 
normal grip and grasp, and normal fine and gross 
manipulation.  There was no thenar or hypothenar atrophy.  
The veteran arose and stood normally.  Gait was normal.  Heel 
and toe gaits were normal.  The veteran hopped normally on 
either foot, and squatted normally.  

X-ray study of the back revealed minimal anterior wedging of 
the T12 vertebral body, which was unchanged; no significant 
disc space narrowing was identified.  Mild bony spurring was 
seen throughout the spine.  Mild degenerative changes were 
seen involving the lower thoracic spine.  There was no 
evidence of subluxation.  Small round metallic densities were 
seen projecting over the soft tissues of the abdomen, on the 
lateral view only.  X-ray study of the right ankle revealed 
no evidence of acute fracture or dislocation.  X-ray study of 
the right foot revealed well marked hallux valgus with 
associated mild degenerative change; the bone and joint 
structures of the right foot otherwise appeared intact.  The 
study of the left foot revealed surgical change consistent 
with a prior bunionectomy; the bone and joint structures of 
this foot otherwise appeared intact, with no evidence of 
degenerative change or other significant abnormality.  The 
pertinent diagnoses were chronic strain, lumbosacral spine; 
status post bunionectomy, both first metatarsophalangeal 
joints; and mild bilateral pes planus.  

The veteran was also afforded a peripheral nerves 
examination, at which time he reported numbness in the scar 
areas from the bunionectomies.  He complained of pain in the 
right elbow area, which had been diagnosed as tendonitis; he 
denied any numbness.  On examination, the extremities 
revealed no weakness, atrophy, or fasciculation.  Deep tendon 
reflexes were 1+ and equal; toes went down bilaterally to 
plantar stimulation.  Sensation was normal throughout, except 
for decreased sensation to pin in an area of the proximal big 
toes, bilaterally, in the area of the scars, measuring 
approximately 1 x 3 inches.  Gait was normal.  Pertinent 
diagnosis was decreased sensation bilaterally in the scar 
area, both feet, secondary to surgery.  

Received in May 1998 were progress notes dated in March 1997, 
reflecting clinical evaluation for disabilities unrelated to 
those in question.  

Of record is an addendum to the April 1998 VA examination, 
dated in September 1998.  Examination of the right knee, 
after the veteran removed his brace, showed a 4-inch well-
healed surgical incision along the medial aspect.  There was 
no swelling, fluid, heat, or erythema.  There was mild to 
moderate tenderness along the medial aspect.  There was 
moderate crepitus on extension.  There was no subluxation, 
contracture, laxity, or instability.  McMurray's sign was 
negative.  Range of motion showed extension to 0 degrees and 
flexion to 135 degrees.  Examination of the right forearm 
showed a 15-inch well-healed surgical incision along the 
ulnar aspect which was mildly tender, especially distally.  
There was no swelling, heat, or erythema; temperature, color, 
and vasculature were normal.  There was no evidence of bone, 
muscle, or soft tissue damage.  No shrapnel was palpable.  
There was no evidence of weakness, incoordination, or excess 
fatigability.  Examination of the right elbow showed no 
swelling, fluid, heat, erythema, tenderness, crepitus, or 
laxity.  There was no Tinel's sign.  Range of motion showed 
flexion of 140 degrees, extension of 0 degrees, pronation of 
90 degrees, and supination of 85 degrees.  Examination of the 
right wrist showed no swelling, fluid, heat, erythema, 
tenderness, crepitus, or laxity.  There was no Tinel's sign.  
Range of motion showed dorsiflexion of 70 degrees, palmar 
flexion was 80 degrees, ulnar deviation was 40 degrees, and 
radial deviation was 20 degrees.  

Clinical evaluation of the right hand showed no swelling, 
heat, erythema, or tenderness.  Temperature, color, and 
vasculature were normal.  All digits had normal ranges of 
motion.  The thumb tip touched all fingertips and the 
transverse palmar fold.  The veteran had normal grip and 
grasp, and normal fine and gross manipulation.  There was no 
thenar or hypothenar atrophy.  Examination of both feet 
showed a 1.5-inch well-healed surgical incision along the 
dorsal aspect of the first metatarsophalangeal joint, 
bilaterally.  There was mild residual bunion formation of 
both first metatarsophalangeal joints, with 10 degrees hallux 
valgus.  There was mild bilateral pes planus.  There was no 
heat, erythema, or tenderness; temperature, color, and 
vasculature were normal.  All digits had normal ranges of 
motion.  There was no significant callus formation.  The 
veteran arose and stood normally.  Gait was normal.  Heel and 
toe gaits were normal.  The veteran hopped well on his left 
foot, but poorly on his right foot; he squatted with mild 
difficulty.  

X-ray study of the right knee showed no evidence of fracture, 
dislocation, or other significant bone, joint, or soft tissue 
abnormality.  Multiple views of the right elbow showed 
several small birdshot-size pellets overlying the soft 
tissues of the forearm; underlying bony structures of the 
elbow showed no evidence of significant bone or joint 
abnormality.  Multiple views of the right forearm showed 
multiple small ballistic fragments, probably birdshot, in the 
soft tissue of the forearm and hand.  Multiple views of the 
right wrist showed multiple small birdshot-size ballistic 
fragments overlying the soft tissues of the hand and wrist; 
underlying bony structures showed no evidence of significant 
bone or joint abnormality.  The pertinent diagnoses were 
status post surgery, right knee; status post shrapnel wounds, 
right forearm; bunion formation, both first 
metatarsophalangeal joints, status post bilateral 
bunionectomy.  

Received in October 1998 were private treatment reports, 
dated from November 1994 to June 1996, which reflect clinical 
evaluation and treatment for several disabilities, including 
low back pain.  An MRI of the wrist, performed in June 1995, 
revealed some soft tissue calcification or ossification 
distal to the ulnar styloid; however, no fracture was 
identified.  Extensive small rounded metallic densities 
consistent with "buck shot" were seen in the most of the 
field of view.  A treatment report dated in July 1995 
indicates that the veteran was seen for complaints involving 
his left great toe; the assessment was left great toe partial 
avulsion.  The veteran was seen in January 1996 for 
complaints of low back pain for the past 18 years, and 
tendonitis in the right elbow over the past 2 years.  A CT 
scan of the back performed in January 1996 revealed bilateral 
facet joint arthopathy at L4-5, causing mild narrowing of the 
neural foramen, bilaterally; no evidence of a focal disc 
herniation was noted.  

Of record is an addendum to the April 1998 VA examination, 
dated in November 1998, at which time it was noted that the 
veteran had no problem with his elbow, wrist, or hand; he 
also had essentially no problem referable to the right 
forearm.  On examination, the right forearm had a 3-inch 
well-healed surgical incision along the dorsal aspect.  There 
was no swelling, heat, erythema, or tenderness; temperature, 
color, and vasculature were normal.  There was no evidence of 
bony damage.  Examination of the right elbow showed no 
swelling, fluid, heat, erythema, tenderness, crepitus, or 
laxity.  Range of motion showed flexion of 140 degrees, 
extension of 0 degrees, pronation of 90 degrees, and 
supination of 85 degrees.  Examination of the right wrist 
showed no swelling, fluid, heat, erythema, tenderness, 
crepitus, or laxity.  There was no Tinel's sign.  Range of 
motion showed dorsiflexion of 70 degrees, palmar flexion was 
80 degrees, ulnar deviation was 45 degrees, and radial 
deviation was 20 degrees.  

Examination of the right hand showed a 2.5-inch well-healed 
surgical incision along the dorsal aspect of the ulnar area.  
There was no swelling, heat, erythema, or tenderness; 
temperature, color, and vasculature were normal.  All digits 
had normal ranges of motion.  The thumb tip touched all 
fingertips and the transverse palmar fold.  The veteran had 
normal grip and grasp, and normal fine and gross 
manipulation.  There was no thenar or hypothenar atrophy.  
Examination of both feet showed a 1-inch well-healed surgical 
incision along the dorsal aspect of the first 
metatarsophalangeal joint, bilaterally.  There was mild 
residual bunion formation of both first metatarsophalangeal 
joints.  There was mild bilateral pes planus.  There was no 
heat, erythema, or tenderness; temperature, color, and 
vasculature were normal.  All digits had normal ranges of 
motion.  There was no significant callus formation.  The 
veteran arose and stood normally.  Gait was normal.  Heel and 
toe gaits were normal.  The veteran hopped normally on either 
foot, and squatted normally.  The examiner noted that the 
veteran had no tender scars.  The pertinent diagnosis was 
status post gunshot wound, right forearm.  

Of record is an addendum to the April 1998 VA examination, 
dated in December 1998, noting that there were no tender 
scars, as stated in the November 1998 report.  It was also 
noted that the incisions were as described.  Received in 
March 1999 were VA outpatient treatment reports dated October 
1996 to July 1997, reflecting treatment mainly for a 
disability not currently at issue.  


II.  Legal analysis

Initially, the Board finds that the veteran's claims are 
well-grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  That is, we find that he has presented claims 
which are plausible.  A claim that a service-connected 
condition has become more severe is well-grounded where the 
veteran asserts that a higher rating is justified due to the 
increase in severity.  See Caffrey v. Brown, 6 Vet.App. 377, 
381 (1991); Proscelle v. Derwinski, 2 Vet.App. 629, 631 
(1992).  Moreover, all relevant facts have been properly 
developed.  Therefore, no further assistance to the veteran 
is required to comply with the duty to assist as mandated by 
38 U.S.C.A. § 5107(a).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  Where an 
increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).  Where there is 
a reasonable doubt as to the degree of disability, such doubt 
shall be resolved in favor of the claimant, and where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. 38 C.F.R. §§ 3.102, 4.3, 4.7 
(1999).

When evaluating musculoskeletal disabilities, such as in this 
case, VA may, in addition to applying schedular criteria, 
consider granting a higher rating in cases in which 
functional loss due to pain or weakness is demonstrated, and 
pain or weakness on use is not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet.App. 202, 204-7 (1995).  


A.  Increased rating for a low back disorder

The veteran's low back disorder is currently rated as 20 
percent disabling, pursuant to Diagnostic Codes (DC) 5285 and 
5295.  Under DC 5285, a minimum 60 percent evaluation is 
assigned for a fracture without cord involvement but with 
abnormal mobility requiring a neck brace or jury mast.  In 
other cases, the residuals are evaluated in accordance with 
definite limited motion or muscle spasm, adding 10 percent 
for demonstrable deformity of vertebral body.  Although the 
veteran has reported wearing a brace on occasion, he is not 
shown to have abnormal mobility of the back necessitating a 
brace.  However, the record shows that he has a demonstrable 
deformity of the T12 vertebral body; X-rays of the back in 
February 1996 showed degenerative changes including small 
anterior tracks and spurs at multiple levels, and joint space 
narrowing at the T12-L1 and the L4-L5 levels, and there was 
mild anterior wedging of the T11 and T12 vertebral bodies 
indicating mild compression fractures.  His current 20 
percent rating includes the 10 percent warranted for a 
demonstrable deformity of a vertebral body under 38 C.F.R. 
§ 4.71a, DC 5285.  The remaining 10 percent is for 
lumbosacral strain under 38 C.F.R. § 4.71a, DC 5295.  

To be granted a rating higher than 10 percent under DC 5295, 
the veteran must have muscle spasm on extreme forward bending 
and unilateral loss of lateral spine motion in a standing 
position, a "severe" lumbosacral strain "with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion."  38 C.F.R. 
§ 4.71a, DC 5295 (1999).  The medical evidence of record does 
not support such a finding.  Most recently, it shows that he 
had some degree of limitation of motion.  However, there was 
no tenderness, and no spasms, upon examination of the back.  
The veteran had no postural or fixed deformities, and no 
marked limitation of forward bending.  There is no noted 
listing of the spine.  The Board acknowledges that the 
veteran has been diagnosed with degenerative disc disease.  
Thus, he clearly has some osteoarthritic changes; however, 
these changes are not shown to be of such severity to warrant 
a 20 percent rating.  Overall, the veteran's thoracic and 
lumbar strain warrants a 10 percent rating, and no more, 
under DC 5295.  

The We note that the veteran's back strain may alternatively 
be rated pursuant to DC 5292, for limitation of range of 
motion of the lumbar spine.  DC 5292 authorizes a 40 percent 
disability rating for "severe" limitation of range of 
motion.  A 20 percent rating is assigned for "moderate" 
limitation of range of motion.  A 10 percent rating is 
warranted for a "slight" disability.  38 C.F.R. § 4.71a, DC 
5292.  In this case, the veteran's lumbar spine most recently 
had 75 degrees of flexion, 30 degrees of extension, 40 
degrees of right and left lateral flexion, and 35 degrees of 
left and right rotation.  These clinical findings do not 
demonstrate more than slight limitation of motion.  Prior 
measurements of lumbar range of motion provided nearly 
identical results.  Thus, the Board finds no basis for a 
disability rating in excess of 10 percent for thoracic and 
lumbar strain under DC 5292.  The veteran does not currently 
have, nor has he ever had, moderate or severe limitation of 
range of motion of the lumbar spine.  

In regard to "functional loss," as described in DeLuca v. 
Brown, supra, the Board finds no evidence that the veteran's 
back strain involves incoordination, instability, or other 
functional impairment.  While he has complained of occasional 
numbness in the lower extremities, objective examination has 
consistently shown that the lower extremities are 
neurologically intact, with normal strength, and with no 
atrophy or loss of muscle tone.  We recognize that 
regulations provide for consideration of functional loss due 
to pain.  38 C.F.R. §§ 4.40, 4.45 (1999); DeLuca v. Brown, 
supra.  However, the evidence of record is negative for any 
objective showing of significant increased functional 
impairment due to those reports of pain.  Thus, as the 
evidence does not show the veteran suffers from additional 
functional loss due to pain or weakness, a disability 
evaluation in excess of 20 percent is not warranted under 38 
C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca.  

Based upon the evidence of record, the Board concludes that 
the preponderance of the evidence is against entitlement to 
an evaluation in excess of 20 percent for the service-
connected back disability.  We have considered the doctrine 
of reasonable doubt, but the evidence does not show such an 
equipoise of the positive with the negative evidence so a to 
warrant the assignment of a higher evaluation for the back 
disability.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  

B.  Increased rating for status post gunshot wound, right 
forearm

The RO has assigned a 10 percent rating for the status post 
gunshot wound of the right forearm, in accordance with the 
criteria set forth in the Rating Schedule, under DC 5213.  
That code provides that limitation of supination of the 
forearm to 30 degrees or less, on the major extremity, 
warrants a 10 percent evaluation, and limitation of pronation 
of the forearm of the major upper extremity warrants a 20 
percent evaluation, if motion is lost beyond the last quarter 
of arc and the hand does not approach full pronation.  For a 
30 percent evaluation, limitation of pronation of the major 
extremity requires motion loss beyond the middle of the arc.  

The Board notes that 38 C.F.R. § 4.71, Plate I, illustrates 
that full pronation of the forearm is from zero to 80 
degrees.  Full supination is from zero to 85 degrees.  

On VA examinations in April, September, and November 1998, 
the veteran had full pronation of the right arm to 90 
degrees, and full supination.  The report of X-ray studies 
accompanying the VA examinations of record revealed no 
evidence of significant bone or joint abnormality.  In light 
of these clinical findings, the Board must conclude that the 
veteran's status post gunshot wound of the right forearm does 
not satisfy the rating criteria, as set forth above, for 
entitlement to a higher evaluation.  The 10 percent in effect 
contemplates pain as well as any functional loss resulting 
from the veteran's service-connected right forearm disorder.  

We also recognize that there are situations in which the 
application of 38 C.F.R. §§ 4.40, 4.45, and/or 4.59 is 
warranted in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's joints when the rating code under which the veteran 
is rated does not contemplate these factors.  DeLuca, supra.  
However, the recent VA examinations in 1998 found no 
additional functional impairment that was due to weakened 
movement, incoordination, or excessive fatigability.  A 
review of the medical evidence does not reflect objective 
evidence of pain greater than that contemplated by the 
current rating.  Thus, the Board finds that 38 C.F.R. 
§§ 4.40, 4.45, 4.59 do not provide a basis for a higher 
rating regarding DeLuca factors.  

In summary, an increased rating for the veteran's service-
connected status post gunshot wound of the right forearm is 
not warranted by the evidence of record.  

C.  Increased rating for status post arthrotomy of the right 
knee

The veteran is currently assigned a 10 percent evaluation for 
his service-connected right knee disability, under DC 5259.  
In order to receive a higher evaluation, he would have to 
demonstrate recurrent subluxation or lateral instability to a 
moderate degree (DC 5257), actual limitation of flexion to 30 
degrees (DC 5260), or actual limitation of extension to 15 
degrees (DC 5261), or evidence of a dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint (DC 5258).  

In the instant case, the evidence does not reveal an actual 
restriction of motion with respect to the right knee to the 
requisite degree as to permit the assignment of a higher 
rating under the applicable criteria.  Additionally, VA 
examinations in April and September 1998 showed no evidence 
of swelling, instability,or subluxation.  Although the 
veteran indicated that he had difficulty with prolonged 
walking and standing, there was no recorded finding of an 
antalgic gait or abnormal gait pattern when examined by VA.  

The Board finds that the left knee disability picture 
presented is most appropriately rated under the diagnostic 
criteria for "ther impairment"of the knee.  Where the 
disorder is manifested by moderate recurrent subluxation or 
lateral instability, a 20 percent disability rating is 
warranted.  A 30 percent rating requires severe 
subluxation/instability.  DC 5257.  

The veteran has complained of pain and stiffness in the right 
knee, with occasional locking and giving way, which requires 
him to wear a knee brace.  With consideration of the 
provisions of 38 C.F.R. §§ 4.7, 4.40, and 4.45, the Board 
concludes that a 20 percent evaluation is warranted under 
Diagnostic Code 5257.  Although the cruciate and collateral 
ligaments were stable upon VA examination in September 1998, 
examination of the right knee revealed moderate symptoms.  
Significantly, the September 1998 VA examination revealed 
mild to moderate tenderness along the medial aspect of the 
knee, and moderate crepitus on extension.  Severe 
subluxation/lateral instability, however, is not shown.  It 
is noteworthy that the veteran was wearing a knee brace at 
the time of the examination, indicating problems with 
stability in the right knee.  In light of these clinical 
findings, the Board concludes that an increase to a 20 
percent rating, based upon moderate knee impairment, is 
warranted.  

However, an evaluation in excess of 20 percent is not 
warranted, as severe recurrent subluxation or lateral 
instability has not been demonstrated.  See 38 C.F.R. § 4.71, 
DC 5257.  In addition, there is no evidence of limited 
extension, or flexion limited to 15 degrees.  See 38 C.F.R. 
§ 4.71, DC 5260 and DC 5261.  

D.  Increased rating for a right ankle disorder

The veteran's right ankle disorder has been assigned a 
noncompensable evaluation, under DC 5271.  Under that code, 
limitation of motion of the ankle warrants a 10 percent 
evaluation if moderate, and a 20 percent evaluation if 
marked.  In determining the severity of limitation of motion 
of the ankle, the normal range of motion is 0 to 20 degrees 
of dorsiflexion and 0 to 45 degrees of plantar flexion.  
38 C.F.R. § 4.71, Plate II (1999).  

A noted above, a compensable disability rating for the ankle 
disorder in accordance with DC 5271 requires moderate 
limitation of motion, including limitation of motion due to 
pain.  See Spurgeon v. Brown, 10 Vet.App. 194 (1997).  The 
remaining diagnostic codes pertaining to the ankle do not 
apply to the veteran's disability because there is no 
evidence of ankylosis, malunion of a joint, or removal of an 
ankle bone.  38 C.F.R. § 4.71a.  

Although the veteran has testified that he had limited motion 
in the ankle, the examiner in April 1998 characterized the 
range of motion of the right ankle as normal.  Although the 
examination revealed only 40 degrees of plantar flexion, the 
five degree discrepancy was apparently not considered to be 
clinically significant.  The Board finds, therefore, that 
there is no significant limitation of motion in the right 
ankle.  

The veteran stated, in his June 1996 substantive appeal, that 
he had pain and limitation of motion in the right ankle.  He 
had no complaints pertaining to the ankle in conjunction with 
the April 1998 examination, and clinical evaluation revealed 
no signs indicative of pathology.  The Board finds, 
therefore, that the veteran's complaints of pain are not 
supported by evidence of adequate pathology, and that a 
compensable disability rating due to the functional 
limitations caused by pain is not warranted.  See DeLuca, 
supra, at 202.  Because the minimum schedular rating requires 
limitation of motion, and no limitation of motion is shown, 
the zero percent disability rating is appropriate.  38 C.F.R. 
§ 4.31.  For these reasons, the Board has determined that the 
criteria for a compensable disability rating for the right 
ankle disorder are not met.  

E.  Increased Ratings for bilateral hallux valgus,
status post bunionectomy

The veteran's service-connected hallux valgus deformity of 
both feet is rated noncompensable under DC 5280.  According 
to that code, severe unilateral hallux valgus warrants a 10 
percent rating if the extent of the disability is equivalent 
to amputation of the great toe.  A 10 percent evaluation is 
also warranted for postoperative unilateral hallux valgus, 
with resection of the metatarsal head.  38 C.F.R. § 4.71a, DC 
5280.  Moderate residuals of foot injuries warrant a 10 
percent evaluation, and a 20 percent evaluation requires 
moderately severe residuals.  38 C.F.R. § 4.71a, DC 5284.  

In reviewing the evidentiary record, the Board is of the 
opinion that the evidence of record demonstrates that the 
veteran's disability picture for his service-connected right 
and left hallux valgus, although currently evaluated as 
noncompensable, more nearly approximates the criteria 
required for a 10 percent rating.  38 C.F.R. §§ 4.7, 4.71a, 
DC 5280.  In this regard, the record reflects that, although 
the veteran was able to walk on his heel and toes, the record 
is replete with evidence showing that he suffers from 
increased pain in both feet, especially with prolonged 
standing and walking; residual bunion formation of both first 
metaphalangeal joints; and marked hallux valgus on the right 
foot, all of which have been recognized in a clinical 
setting.  In light of these findings, particularly those 
which indicate functional impairment due to pain and 
deterioration of the metaphalangeal joints of the great toes, 
the Board finds that there is a question as to whether the 
zero percent or the 10 percent evaluation most accurately 
reflects the degree of disablement for each great toe.  See 
generally DeLuca and Spurgeon, both supra; 38 C.F.R. §§ 4.40, 
4.45.  That finding, of course, leads to the question of 
whether it is appropriate to rate both feet under a single 
disability evaluation, as has been previously done.

Accordingly, we hold that there is reasonable doubt as to 
these points, and, proceeding to resolve such doubt in the 
veteran's favor, the Board concludes that the evidence more 
closely defines a disability picture that is the equivalent 
of an amputation of the great toes.  Accordingly, a separate 
10 percent evaluation for right and right hallux valgus, 
under DC 5280, is warranted.  See Esteban v. Brown, 6 
Vet.App. 259, 262 (1994), wherein the Court held that a 
veteran can be rated separately for different manifestations 
of the same injury, where "none of the symptomatology for 
any one of [the] conditions is duplicative of or overlapping 
with the symptomatology of the other . . ." and that such 
combined ratings do not constitute pyramiding, as prohibited 
by 38 C.F.R. § 4.14 (1999).

Furthermore, as the veteran's right and left hallux valgus 
disorder is not clinically characteristic of an amputation of 
the great toes with removal of the metatarsal head, 
unilateral, or bilateral claw foot, malunion or nonunion of 
the metatarsal bones, or other foot injuries, as required for 
a rating in excess of 10 percent under DCs 5170, 5278, 5283, 
and 5284, the Board determines that the veteran's service-
connected right hallux valgus and left hallux valgus are most 
appropriately evaluated at the 10 percent rate under DC 5280.  

In view of the findings, as described above, the Board 
concludes that an increased rating for right hallux valgus, 
and a separate increased rating for left hallux valgus, are 
warranted.  


ORDER

Entitlement to a rating in excess of 20 percent for low back 
strain, with degenerative changes in the thoracic and lumbar 
spine, is denied.  

Entitlement to a rating in excess of 10 percent for status 
post gunshot wound of the right forearm is denied.  

An increased rating of 20 percent for the service-connected 
status post arthrotomy of the right knee is granted, subject 
to statutes and regulations concerning payment of VA monetary 
benefits.  

Entitlement to a compensable evaluation for a right ankle 
disorder is denied.  

An increased, separate evaluation of 10 percent for right 
hallux valgus is granted, subject to the statutes and 
regulations governing the payment of monetary benefits.  

An increased, separate evaluation of 10 percent for left 
hallux valgus is granted, subject to the statutes and 
regulations governing the payment of monetary benefits.  



REMAND

In the most recent Board decision, of February 1998, it was 
requested that special VA orthopedic and neurologic 
examinations be conducted in order to determine the nature of 
the veteran's service-connected left ankle disorder.  
Specifically, it was requested that the examiner examine the 
scars around the left ankle joint and indicate, for each 
scar, whether it is tender and painful, poorly nourished with 
repeated ulceration, or restricts function of the ankle.  The 
record reflects that orthopedic and neurological examinations 
were conducted, but the information contained therein is 
insufficient to determine the nature and effect of the left 
ankle scar, and whether it results in additional disability 
in the left ankle.  It does not appear that a specific 
evaluation of the scar on the left ankle was conducted as 
requested by our Remand.  

The United States Court of Appeals for Veterans Claims has 
held that a Remand by the Board confers on the appellant, as 
a matter of law, the right to compliance with the remand 
orders, and imposes upon the Secretary of Veterans Affairs a 
concomitant duty to ensure compliance with the terms of the 
remand.  Furthermore, the Court held that where "the remand 
orders of the Board . . . are not complied with, the Board 
itself errs in failing to insure compliance."  Stegall v. 
West, 11 Vet. App. 268 (1998).  The undersigned finds that 
full compliance with the prior Remand decision has not been 
achieved.  

Similarly, in the last Remand, the physician was requested to 
determine whether the veteran had headaches and, if so, 
whether they are part and parcel of his sinusitis with nasal 
septal deviation, or are due to something else and, if so, 
what?  This was not accomplished.  

In the instant case, the regulations pertaining to the rating 
of respiratory difficulties, including sinusitis (and also 
allergies, to the extent that allergies are manifested by any 
respiratory component), were substantively amended during the 
pendency of the veteran's claim.  Although the RO has 
considered these changes, see February 1999 SSOC, the recent 
medical evidence of record does not comport with both the old 
and new rating criteria.  SeeApril 1998 VA examination 
report.  In particular, regarding the new version of DC 6513, 
the April 1998 VA examination report fails to address the 
frequency, severity, and duration of the annual episodes of 
sinusitis, as well as whether such attacks are 
"incapacitating" as defined under the Rating Schedule.  
Thus, remand for a new examination is warranted for this 
reason as well.  

On the basis of the foregoing, and pursuant to 38 C.F.R. 
§ 19.9 (1999), the Board determines that further development 
of the evidence is essential for a proper appellate decision 
and, therefore, remands the matter to the RO for the 
following action:

1.  The RO should obtain all VA treatment records 
of the veteran, which are not currently included 
in the record on appeal, and associate them with 
the claims folder.. 

2.  The RO should then afford the veteran VA 
orthopedic and neurologic examinations in order to 
determine the nature and severity of his service-
connected left ankle disorder.  The examiner 
should be provided with the veteran's claims 
folder and should review the veteran's medical 
history prior to conducting the examination.  All 
appropriate tests and studies, including X-rays, 
should be accomplished at this time.  In the 
examination report, the examiner(s) should 
specifically include all pertinent measurements of 
the range of motion of the left ankle, and should 
also measure, in degrees, the limitation of motion 
imposed by pain on motion of the affected areas.  
The examiner(s) should indicate whether the scar 
on the left ankle is tender and painful on 
objective demonstration.  All pertinent findings 
should be set forth in the examination report in a 
clear, comprehensive, and legible manner.  

3.  The veteran should be afforded an ENT 
examination, in order to allow the RO to ascertain 
the nature and severity of his service-connected 
sinusitis and nasal septum deviation.  The RO 
should provide to the examiner a copy of the old 
and new rating criteria of Diagnostic Codes 6502 
and 6513.  The examiner should separately report 
his/her findings first under the old criteria and 
then under the new criteria.  The claims folder, 
and a copy of this remand, should be made 
available to the examiner for review prior to the 
examination.  The veteran's recent history of 
recurring symptoms should be set forth in detail, 
including the frequency of each problem 
identified.  After interviewing and examining the 
veteran, as well as reviewing the pertinent 
medical records contained in the claims folder, 
the examiner should describe the severity of the 
symptoms experienced by the veteran, and the 
frequency of problems with pain, tenderness, 
purulent discharge, or crusting.  The examiner 
should state whether the veteran has headaches 
and, if so, whether they are part and parcel of 
his sinusitis with nasal septum deviation or due 
to some other cause, and, if so, what?  A complete 
rationale should be given for any opinions or 
conclusions expressed.  

4.  Then, in light of the additional evidence 
obtained pursuant to the requested development, 
the RO should readjudicate the issue of 
entitlement to an evaluation in excess of 10 
percent for sinusitis with nasal septal deviation.  
The RO should determine whether the service-
connected chronic sinusitis should be evaluated 
separately from the service-connected nasal septal 
deviation, taking into account the holding in 
Esteban v. Brown, 6 Vet.App. 259 (1994).  The 
change in rating criteria for evaluating 
respiratory disabilities that became effective on 
October 7, 1996, should also be taken into 
account.  

5.  The RO should also adjudicate the matter of 
assigning separate ratings for a disability of the 
scar in the left ankle, in light of the Court's 
decision in Esteban.  The RO should discuss all 
applicable diagnostic codes, with particular 
attention to the applicability of the provisions 
of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  


6.  The RO should state whether the veteran's 
headaches are considered part and parcel of his 
sinusitis, and, if not, the RO should consider 
entitlement to service connection for headaches.  
If denied, the veteran and his representative 
should be furnished appropriate notice and 
appellate rights.  

7.  If any benefit sought is denied, a 
supplemental statement of the case (SSOC) should 
be issued.  The SSOC should contain a summary of 
any new evidence relating to the issues on appeal, 
a summary of the applicable laws and regulations, 
and an explanation of how such laws and 
regulations affect the RO's decision, as well as 
the provisions of 38 C.F.R. §§ 4.40, 4.45 (1999) 
and Esteban v. Brown, supra.  The veteran and his 
representative should be given the opportunity to 
respond to the SSOC.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 



